DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New 101 rejection upon further consideration.
Regarding claim 13, Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. For example, applicant argues “claim 13 is allowable for similar reasons as claim 5”. Examiner notes that while claim 5 is amended such that the tissue motion is of the leg or arm, claim 13 is not amended in this way. For example, claim 13 is amended to recite “requested movement of the leg” which is taught by Patel. Examiner notes that while new teachings are applied with respect to claim 12, Patel remains relied upon to teach tissue movement of the heart in correspondence with a request of movement of a leg. 

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, the claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. 
When assessed under Step2A, Prong I, Independent claims 1, 12, and 18 are found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claims 1, 12 and 18 recite the limitations “detecting, by an image processor, a contraction state of the scanned muscle tissue with ultrasound data from the scanning”, “detection of a muscle contraction state from ultrasound data”, and “determine a state of a muscle from the output samples or data from detection of the output samples of first scanning by the transmit and receive beamformers”, respectively. Additionally, claims 12 and 18 recite the limitations “comparing a first quantity from the triggered QUS imaging to a second quantity” and “determine a value for the tissue property from the QUS imaging”, respectively. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of determining/detecting a contraction state of a muscle from images which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a person could reasonably look at ultrasound data and determine a contraction state through observation/evaluation and additionally a person could compare a first quantity from the triggered QUS imaging to a second quantity and determine a value for the tissue property through observation/evaluation. Examiner notes that with the exception of generic computer-implemented steps (e.g. image processor recited in claims 1 and 18 and non-transitory computer readable medium and programmed processor (claim 12)) there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)) and the claim must be reviewed under Step 2A, Prong II to determine patent eligibility.
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. Independent claims recites the following additional element(s):
Scanning, by the medical diagnostic ultrasound scanner, muscle tissue of a leg or arm of a patient with ultrasound (claim 1)
Triggering, by the image processor, the QUS imaging, the QUS imaging triggered in response to the detection of the contraction state of the scanned muscle (claim 1)
Displaying a QUS image from the triggered QUS imaging (claim 1)
Triggering the QUS imaging in response to the detection of a muscle contraction state from ultrasound data (claim 12)
Generating an image showing the comparison(claim 12)
A transmit beamformer configured to transmit ultrasound in a patient (claim 18)
A receive beamformer configured to output samples from echoes of the ultrasound (claim 18)
cause the transmit and receive beamformers to perform second scanning based on the state of the muscle, when the state of the muscle is at a value causing the second scanning (claim 18)
A display configured to display the value of the tissue property (claim 18)
The additional element(s) in the cited independent claim(s) are not found to integrate the judicial exception into a practical application. In this case, scanning, generating an image, and displaying merely add insignificant extra-solution activity to the judicial exception and amount to no more than mere gathering data and displaying/generating corresponding data respectively. Additionally, triggering/causing the QUS imaging (claims 1, 12, and 18) is merely an equivalent of “apply it” such that when the abstract idea of determining the contraction state is applied to the imaging system a second imaging starts. Finally, a transmit and receive beamformer of claim 18 are merely generic ultrasound elements which do no more than link the judicial exception to a particular technological environment or field of use. Therefore, under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claims 1, 12, and 18 and the claims must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  Examiner notes that the independent claim(s) recite(s) the following additional element(s): 
See additional elements above
The additional element(s) listed above do not amount to significantly more than the judicial exception. In this instance, the additional elements do not amount to significantly more. Additionally there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Therefore, under Step 2B in a test for patent subject matter eligibility, the judicial exception of the independent claim(s) do not amount to significantly more and the independent claim(s) remain patent ineligible.
Dependent claims 2-11, 13-17, and 19-20 further limit the abstract idea of independent claims 1, 12, and 18. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter into a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which encompass abstract ideas
In this instance, dependent claims recite the following limitations:
Calculating a relationship of a first quantity from the triggered QUS imaging to a second quantity (claim 11)
Determine a relationship between the value for the tissue property, and another value for the tissue property from a different time or location (claim 19)
The cited limitation(s), under their broadest reasonable interpretation, encompass mental processes (i.e. abstract idea) which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a human could reasonably calculate a relationship of a first quantity to a second quantity through observation/evaluation and determine a relationship between the value for the tissue property and another value for the tissue property from a different time or location through observation/evaluation. Examiner notes that with the exception of generic computer-implemented steps (e.g. image processor of claim 19), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation is considered to be directed towards a judicial exception (MPEP 2106.04(a)).
Under Step 2A, Prong II for dependent claims 2-8, present additional elements which only further narrow the judicial exceptions (e.g. claims 2-8, 13-14, and 20 which further narrow how the contraction state is detected/determined, claims 9-10 and 15 which further narrow the type of QUS imaging which is triggered, and claims 16-17 which further narrow the nature of the comparing) and provide no additional element which are found to integrate the judicial exception into a practical application. 
These dependent claims include no additional claims that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vignon et al. (US 20220192640 A1), hereinafter Vignon.
Regarding claim 18,
Vignon discloses a system for triggering Quantitative Ultrasound (QUS) imaging, the system comprising:
A transmit beamformer (at least fig. 4 (416) and corresponding disclosure in at least [0040]) configured to transmit ultrasound in a patient ([0040] which discloses the transmission of ultrasonic signals under control of the microbeamformer 416); 
A receive beamformer (at least fig. 4 (422) and corresponding disclosure in at least [0041])  configured to output samples from echoes of the ultrasound ([0041] which discloses the beamformed signals are coupled (i.e. output) to a signal processor 426);
An image processor (at least fig. 4 (450, 448, 452, and 428) and corresponding disclosure in at least [0046]) configured to determine a state of a muscle from data from detection of the output samples of first scanning ([0046] which discloses the motion trigger generate may analyze motion data (i.e. motion from a first scanning (fig. 8 (802-806)) to determine when a portion of the subject (i.e. muscle tissue) being scanned is at rest (i.e. a contraction state of relaxed)) by the transmit and receive beamformers (Examiner notes all scans are by the transmit and receive beamformers), configured to cause the transmit and receive beamformers to perform second scanning (at least fig. 8 (810) and corresponding disclosure in at least [0075]) based on the state of the muscle ([0048] which discloses the motion trigger generate sends a motion trigger signal to the transmit controller 420 when the tissue is determined to be at rest), when the state of the muscle is at a value causing the second scanning (e.g. when the state of the muscle is at rest (i.e. a value causing the second scanning), the second scanning for the QUS imaging representing a tissue property ([0058] which discloses the motion trigger signal causes the transmit controller 420 to cause the transducer array to perform SWE imaging for acquiring elastography measurements), and configured to determine a value for the tissue property from the QUS imaging ([0028] which discloses a color coded map where color corresponds to a magnitude (i.e. value) of the elastography measurement (e.g. stiffness))
A display (at least fig. 4 (438) and corresponding disclosure in at least [0051]) configured to display the value of the tissue property ([0028] which discloses the elastography measurements may be overlaid on the B-mode image (thus displayed on the display))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20100240994 A1) in view of Sikdar et al. (US 20130041477 A1), hereinafter Sikdar. 
Regarding claim 1,
Zheng teaches a method for Quantitative Ultrasound (QUS) imaging (at least fig. 6 and corresponding disclosure in at least [0044] and [0033] which discloses the transient M-mode imaging can be used to monitor the propagation of a shear wave inside a tissue. Examiner notes that shear wave imaging is a form of QUS imaging as noted by applicant in [0030] of the original specification) with a medical diagnostic ultrasound scanner (at least fig. 1 (109) and corresponding disclosure in at least [0021]), the method (fig. 6) comprising:
Scanning (at least fig. 6 (S501) and corresponding disclosure in at least [0040]), by the medical diagnostic ultrasound scanner (109) ([0040] discloses in step S501, the ultrasound scanner 109 performs scanning to forma B-mode image), muscle tissue of a patient with ultrasound ([0028] which discloses the image (B-mode) is of tissue the M-mode image is obtained to show motion inside the image. [0034] further discloses the M-mode ultrasound can view the propagation of shear wave inside the tissue and [0034] discloses mechanical shear wave is induced by muscle contraction. Examiner thus notes a person having ordinary skill in the art would have recognized that in order to view propagation of the shear wave the tissue scanned by both B-mode and M-mode is muscle tissue); 
Detecting, a contraction state of the scanned muscle tissue, the detection being by a change in the scanned muscle tissue ([0037] which discloses the start of a disturbance such as a voluntary muscle contraction may be picked up by a sensor));
Triggering the QUS imaging (at least fig. 6 (505) and corresponding disclosure in at least [0044]) by the medical diagnostic ultrasound scanner (109), the QUS imaging triggered in response to the detection of the contraction state of the scanned muscle tissue ([0037] which discloses the disturbance signal (which starts by voluntary muscle contraction) may be used as a trigger signal to start the transient M-mode scanning), the contraction state causing the triggering, the QUS imaging determining a tissue property of the muscle tissue (at least fig. 6 (509) and corresponding disclosure in at least [0043] which discloses the system calculates the elasticity measurement (Young’s modulus) of the transient (M-mode scan)
Displaying a QUS image (at least fig. 4 (330) and corresponding disclosure in at least [0029]), the QUS image (330) representing the tissue property of the muscle tissue (at least fig. 6 (S510) and corresponding disclosure [0043] the result of the young’s modulus calculation is displayed on display unit 107)

While Zheng teaches triggering, by an image processor (at least fig. 1 (109) and corresponding disclosure in at least [0021] (Examiner notes the scanner 109 is interpreted as an image processor in its broadest reasonable interpretation as it contains an image processor), the QUS imaging ([0036] which discloses the trigger signal can be generated by the ultrasound scanner), it is not clear if the triggering taught in fig. 6 is by the image processor (109).
Furthermore, Zheng fails to explicitly teach wherein the muscle tissue is of a leg or arm of a patient and detecting, by the image processor, the contraction state of the scanned muscle tissue with ultrasound data from the scanning.
Sikdar, in a similar field of endeavor involving ultrasound imaging, teaches scanning, by a medical ultrasound scanner (at least fig. 2 (200) and corresponding disclosure in at least [0016]), muscle tissue of an arm of a patient with ultrasound ([0014] which discloses monitoring muscle contraction events in the forearm);
detecting, by an image processor (at least fig. 2 (208) and corresponding disclosure in at least [0016]), a contraction state of the scanned muscle tissue with ultrasound data (at least fig. 2 (206) and corresponding disclosure in at least 206) from the scanning, the detecting being by change in the scanned muscle tissue ([0025] which discloses the analyzer identifies tissue movement by calculating the sum of the difference of the pixel intensity changes between frame 1 and frame 0 of the ultrasound image data. The analyzer may also be configured to calculate the pixel intensity changes between frame 1 and frame 0 and frame 2 and frame 0 and so on and [0027] which discloses at step 718 in fig. 7 determining the characteristics of the tissue movement from the difference waveform and [0016] which discloses the target tissue includes muscles of the forearm); and
triggering, by the image processor a control signal (at least fig. 2 (212) and corresponding disclosure in at least [0016]), the control signal triggered in response to the detection of the contraction state of the scanned muscle tissue ([0013] which discloses the image processing to track the motion of target tissue groups based on the changes in echogenicity and speckle patterns in order to generate a control movement corresponding to movement or non-movement, [0017] which discloses upon completion of the image analyses the ultrasonic image analyzer may transmit a control signal to the micro controller and [0024] which discloses the analyzer may produce control signals for continuous movement of a target tissue group by calculating the sum of the difference of pixel intensity changes for different frames to reflect ongoing tissue movement) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zheng to include detecting the contraction state and triggering via the image processor as taught by Sikdar in order to reduce the amount of equipment required to produce the trigger signal. In other words, the first scanning of Zheng could be used to automatically trigger the QUS imaging without relying upon an additional sensor (e.g. accelerometer of Zheng).
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have scanned muscle tissue of an arm as taught by Sikdar in order to evaluate the physical properties of arm muscles accordingly. 

Regarding claim 2,
Sikdar, as applied to claim 1 above, further teaches wherein detecting comprises detecting the contraction state based on tissue motion ([0013] uses image-processing to track the motion of target tissue groups based on the changes in echogenicity and speckle patterns in order to generate a control signal corresponding to movement (i.e. tissue motion) or non-movement)

Regarding claim 4,
	Sikdar, as applied with respect to claim 1, further teaches wherein detecting comprises detecting with the ultrasound data comprising image data (Examiner notes the image analyzer analyzes pixel data from the images of at least frames 0, 1, and 2)

	Regarding claim 5, 
	Sikdar, as applied with respect to claim 1, further teaches wherein detecting comprises detecting the contraction state based on tissue motion determined with speckle tracking  ([0013] which discloses changes in speckle patterns are used to track the motion of the tissue), the tissue motion being of the arm in response to a request of movement of the arm (Examiner notes that any voluntary movement of the arm is a request of movement of the arm in that the brain must send signals (i.e. requests) to the arm in order to perform the voluntary movement)

	Regarding claim 7,
	Zheng further teaches wherein triggering comprises triggering the QUS imaging of the muscle in the contracted state ([0044] which discloses if a disturbance signal is detected, the trigger starts M-mode scanning and [0037] which discloses voluntary muscle contraction may be the start of disturbance)
Sikdar further teaches wherein detecting comprise detecting the contraction state as contracted ([0028] which discloses the characteristics of the muscle may be a height of the waveform which relates to a degree (amount) of tissue contraction. Examiner thus notes such a characteristic for triggering the control signal would detect a contraction state as contracted by at least a certain amount)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Zheng, as currently modified to include detecting the contraction state as contracted in order to trigger the QUS imaging when the muscle contracts such that the shear wave would be generated according to Zheng. 

	Regarding claim 9, 
	Zheng further teaches wherein triggering comprises triggering shear wave imaging as the QUS imaging ([0029] which discloses the transient M-mode can be used to monitor the propagation of shear wave inside a tissue), and wherein displaying comprises displaying a shear wave image as the QUS image (Examiner notes that since the transient M-mode image is used to monitor the propagation of shear waves it is interpreted as a shear wave image in its broadest reasonable interpretation. additionally, [0042] which discloses the transient M-mode image may be formed as shown in fig. 7A which is a shear wave propagation trace (i.e. a shear wave image in its broadest reasonable interpretation))

Regarding claim 18, alternatively,
Zheng teaches a system (at least fig. 1 (100) and corresponding disclosure in at least [0021]) for triggering Quantitative Ultrasound (QUS) imaging ([0037] which discloses triggering to start transient M-mode scanning and [0029] which discloses the transient M-mode is used to monitor the propagation of a shear wave), the system (100) comprising:
A transmit beamformer (at least fig. 1 (104 and 105) and corresponding disclosure in at least [0025]) configured to transmit ultrasound in a patient ([0025] which discloses the beamformer generates appropriate delays for driving different elements of the transducer and [0025] which discloses the pulser 104 generates timing pulses and performs electronic scanning); 
A receive beamformer (at least fig. 1 (105) and corresponding disclosure in at least [0025]) configured to output samples from echoes of the ultrasound (See at least fig. 1. Examiner notes the receive beamformer would output samples from echoes of the ultrasound to the signal and image processing unknit 106)
An image processor (at least fig. 1 (109) and corresponding disclosure in at least [0021]. Examiner notes the scanner 109 is interpreted as an image processor in its broadest reasonable interpretation as it contains an image processor) configured to cause the transmit and receive beamformers to perform a second scanning based on a state of a muscle ([0037] which discloses a start of a disturbance (such as voluntary muscle contraction) may be sensed and thus a state of the muscle and used as a trigger signal to start the transient M-mode scanning. Examiner notes the image processor 109 (or elements thereof) would cause the transmit and receive beamformers to perform the imaging in response to the trigger signal), when the state of the muscle is at a value causing the second scanning ([0037] which discloses when the sensor picks up a disturbance signal (which would have a value) to use it as the trigger signal), the second scanning for the QUS imaging ([0037] which discloses triggering transient M-mode scanning (i.e. QUS imaging)) representing a tissue property ([0029] which discloses the propagation of a shear wave represents the stiffness or elastic modulus (i.e. tissue property) of the tissue), and configured to determine a value for the tissue property from the QUS imaging ([0043] which discloses the system calculates the elasticity measurement) 
And a display (at least fig. 1 (107) and corresponding disclosure in at least [0026]) configured to display the value of the tissue property ([0043] which discloses displaying the result of the elasticity measurement calculation on display unit 107)
Sikdar, in a similar field of endeavor involving ultrasound imaging, teaches a system comprising: 
An image processor (at least fig. 2 (208) and corresponding disclosure in at least [0016]) configured to determine a state of a muscle from data from echoes of ultrasound ([0016] which discloses the target tissue includes muscles of the forearm [0025] which discloses the analyzer identifies tissue movement by calculating the sum of the difference of the pixel intensity changes between frame 1 and frame 0 of the ultrasound image data. The analyzer may also be configured to calculate the pixel intensity changes between frame 1 and frame 0 and frame 2 and frame 0 and so on and [0027] which discloses at step 718 in fig. 7 determining the characteristics of the tissue movement from the difference waveform), configured to cause a control signal based on the state of the muscle ([0027] which discloses determining characteristics of the tissue movement (i.e. contraction) such as intensity, rate, duration and transmitting a controls signal in response to the determination) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zheng to include determining a state of a muscle as taught by Sikdar in order to reduce the amount of equipment required to produce the trigger signal. In other words, the first scanning of Zheng could be used to automatically trigger the QUS imaging without relying upon an additional sensor (e.g. accelerometer of Zheng).

Regarding claim 20,
Sikdar, as applied with respect to claim 18, further teaches wherein the image processor (208) is configured to determine the state from speckle tracking ([0013] which discloses tracking motion of the tissue groups based on changes in the speckle pattern)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Sikdar as applied to claim 1 above, and further in view of Jackson et al. (US 20030158483 A1), hereinafter Jackson. 
Regarding claim 3, 
Zheng, as modified, teaches the elements of claim 1 as previously stated. Sikdar further teaches wherein detecting comprises detecting the contraction state from the ultrasound data (206), it appears that ultrasound data used to detect the contraction state comprises beamformed data as output by a beamformer since generating an image to perform the image analysis would necessarily be beamformed by a beamformer, thus such beamformed data would be used in its broadest reasonable interpretation. 
Nonetheless, Jackson, in a similar field of endeavor involving ultrasound imaging, teaches ultrasound data used to track tissue motion comprises beamformed data as output by a beamformer (at least fig. 1 (128) and corresponding disclosure in at least [0040] which discloses alternatively to using B-mode ultrasound data accurate tracking of speckle or a feature between two or more frames or sets of ultrasound data is performed using coherent in-phase and quadrature ultrasound data output by the receive beamformer (depicted as 128 in fig. 1))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of have used beamformed data as taught by Jackson in order to reduce the processing required to generate images for tracking the speckle movement between image frames. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Sikdar as applied to claim 1 above, and further in view of NPL Brausch et al. (“Classifying muscle states…”), hereinafter Brausch.
Regarding claim 6,
Zheng, as modified, teaches the elements of claim 1 as previously stated. Zheng, as modified fails to explicitly teach detecting comprises detecting with input of a sequence from repetitive performance of the scanning as the ultrasound data to a machine-learned model, the machine-learned model having been trained to detect the contraction state based on the input of the ultrasound data. 
Brausch, in a similar field of endeavor involving muscle contraction detection, teaches a detecting a contraction state with input of a sequence of repetitive performance of scanning as ultrasound data (pg. 5 which discloses ultrasonic RF data for classification of muscle contractions using ML methods) to a machine-learned model (pg. 3 which discloses ML (machine learning) approaches to classify contracted and relaxed muscle states and ANN based methods, we firstly scaled the input and truncated the signals in order to remove noise at the beginning and the end of each signal as seen in Figure 1.), machine-learned model having been trained to detect a contraction state based on the input of the data (pg. 3 which discloses once the ANNs were trained, we compared the sigmoid value of the single neuron in the output layer ranging from 0.0 to 1.0 with a static threshold value of 0.5 to classify the signals (i.e. classify the contraction state)). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zheng, as modified, to include a machine learned model as taught by Brausch in order to enhance the detection of the contraction state. 
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Sikdar as applied to claim 1 above, and further in view of Jacobsen et al (US 20150099972 A1), hereinafter Jacobsen.
	Regarding claim 8,
	Zheng, as modified, teaches the elements of claim 1 as previously stated. In an alternative embodiment, Zheng teaches triggering QUS imaging of the muscle in a relaxed state (at least fig. 5 (504 and 505) and [0036] which discloses the start of a disturbance can be controlled such as electrical stimulation for muscle contraction and [0040] which discloses the trigger signal controls the module for generating disturbance at the triggering moment. Examiner notes a person having ordinary skill in the art would have recognized such a triggering (i.e. stimulating for a muscle contraction) would occur when the muscle tissue is in a relaxed state)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zheng to include triggering QUS imaging in the relaxed state in order to evaluate the physical properties of the muscle from a stimulated contraction. 
	While Sikdar teaches comparing the image frames to the baseline image frame in which the forearm is in a relaxed state ([0019] which discloses the analyzer produces a baseline ultrasonic image of the tissue at rest and [0024] which discloses calculating the pixel intensity changes between frames 1 and frame 0 (i.e. baseline), frame 2 and frame 0 and so on), there does not appear to be explicit disclosure that the detecting comprises detecting the contraction state as relaxed. 
	Nonetheless, Jacobsen, in a similar field of endeavor involving ultrasound imaging, teaches detecting a contraction state of a scanned muscle tissue with ultrasound data from a scanning by a medical diagnostic ultrasound scanner (at least fig. 1 (10) and corresponding disclosure in at least [0028] and [0034] which discloses transmitted and received energy is ultrasonic waves) ([0041] which discloses the predictions are by analyzing vibration data (36 and/or 38) to look for trends, time domain signatures, and/or frequency domain signatures associated with physiological states including contraction), wherein detecting comprises detecting the contraction state as relaxed ([0041] which discloses the processor can be configured to predict whether the muscle is presently contracting or not contracting (i.e. relaxed) and [0047] which discloses the processor applies algorithms for mechanomyography to vibrational data from sensor 12 to determine whether the tissues are being contracted or not and [0044] which discloses sensor transmits and receives reflected energy in the form of ultrasonic audio waves for example)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Zheng, as currently modified, to include detecting a relaxed state as taught by Jacobsen, in order to trigger stimulation for muscle contraction such that QUS imaging may be performed/triggered in a state of stimulated muscle contraction (Zheng fig. 5) as opposed to voluntary muscle contraction (Zheng fig. 6)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Sikdar as applied to claim 1 above and further in view of NPL Sikdar et al. (“Quantification of Muscle Tissue Properties….”), hereinafter Sikdar 2018.  
	Regarding claim 10,
	Zheng, as modified, teaches the elements of claim 1 as previously stated. Zheng fails to explicitly teach wherein triggering comprises triggering backscatter imaging as the QUS imaging, and wherein displaying comprises displaying a backscatter image as the QUS image. 
	Sikdar 2018, in a similar field of endeavor involving ultrasound imaging teaches, performing backscatter imaging as QUS imaging (pg. 1 which discloses investigating quantitative ultrasound imaging based on envelope statistics of the backscattered ultrasound signal) of a muscle having a contracted state (pg. 5 which discloses a single B-mode image frame at rest and during maximum contraction (MVIC), respectively and the backscattered intensities within the muscle ROI were normalized and analyzed using statistical models) , and displaying a backscatter image as a QUS image (at least fig. 3. Examiner notes the images are images in the second row are corresponding to the SNR and shape and rate parameters which are identified based on the gamma distribution of the backscattered ultrasound signal (pg. 6)and are thus considered a backscatter image in its broadest reasonable interpretation)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Zheng, as currently modified, to include backscatter imaging as taught by Sikdar 2018 in order to differentiate muscle architecture and tissue properties (Sikdar 2018 pg. 2). Such a modification amounts to merely a simple substitution of one known quantitative imaging for another and each is well-known such that the results obtained would be predictable, thus rendering the claim obvious (MPEP 2143). 

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Sikdar as applied to claims 1 and 18 above, and further in view of Xiao et al. (US 20220047246 A1), hereinafter Xiao.
	Regarding claim 11, 
	Zheng, as modified, teaches the elements of claim 1 as previously stated. Zheng, as modified, fails to explicitly teach calculating a relationship of a first quantity from the triggered QUS imaging to a second quantity, and wherein the QUS image comprises displaying the relationship. 
	Xiao, in a similar field of endeavor involving ultrasound imaging, teaches calculating a relationship between a first quantity from QUS imaging to a second quantity ([0010] which discloses performing an average calculation on elastic modulus values under each joint angle for multiple measurements and using the result of the average calculation unit as the elastic modulus value. Examiner notes an average is necessarily a relationship between the first quantity (i.e. elastic modulus) at a first time and any other quantity including a second quantity from a second time), wherein a QUS image comprises displaying the relationship ([0049] which discloses the elastic modulus value (or average value is in the rectangular box as shown in fig. 3))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zheng, as currently modified, to include calculating and displaying a relationship as taught by Xiao in order to enhance the accuracy of the measure of the elastic modulus by using multiple measurements under the same condition to determine the elastic modulus.

	Regarding claim 19,
	Zheng, as modified, teaches the elements of claim 18 as previously stated. Zheng further teaches the tissue property being of a muscle ([0034] discloses the M-mode ultrasound can view the propagation of shear wave inside the tissue and [0034] discloses mechanical shear wave is induced by muscle contraction. Examiner thus notes a person having ordinary skill in the art would have recognized that in order to view propagation of the shear wave the tissue scanned by both B-mode and M-mode is muscle tissue)
	And Sikdar further teaches wherein the monitoring is performed on an arm muscle (([0016] which discloses the target tissue includes muscles of the forearm)
	Examiner thus notes in the modified system the tissue property is of an arm muscle.
Zheng, as modified, fails to explicitly teach wherein the image processor is configured to determine a relationship between the value for the tissue property, and another value for the tissue property from a different time or location, wherein the display is configured to display the relationship.
Xiao, in a similar field of endeavor involving ultrasound imaging, teaches determining a relationship between a value for a tissue property and another value for the tissue property from a different time ([0010] which discloses performing an average calculation on elastic modulus values under each joint angle for multiple measurements (i.e. at different times) and using the result of the average calculation unit as the elastic modulus value. Examiner notes an average is necessarily a relationship between the value at a first time and any other value including another value from a second time), wherein the display is configured to display the relationship ([0049] which discloses the elastic modulus value (or average value is in the rectangular box as shown in fig. 3))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zheng, as currently modified, to include calculating and displaying a relationship as taught by Xiao in order to enhance the accuracy of the measure of the elastic modulus by using multiple measurements under the same condition to determine the elastic modulus.

Claim 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vignon and Guracar et al. (US 6030344 A), hereinafter Guracar.
Regarding claim 12,
	Vignon teaches a non-transitory computer readable storage medium having stored therein data representing instructions executable by a programmed processor for Quantitative Ultrasound (QUS) imaging ([0048] which discloses SWE imaging (i.e. QUS imaging) for acquiring elastography measurements) the storage medium comprising instructions for ([0019] which discloses computer executable instructions may be provide by a processor… for implementing the functions/acts specified in the block diagrams and/or flowchart blocks):
	Triggering the QUS imaging (at least fig. 8 (810) and corresponding disclosure in at least [0075])  in response to detection of a muscle contraction state from ultrasound data((at least fig. 8 (808) and corresponding disclosure in at least [0075]. Examiner notes the motion trigger is based at least in part on motion data from echo signals of ultrasound as depicted in steps 802, 804, and 806), the muscle contraction state ([0046] which discloses the motion trigger generator processes the motion data to determine when a portion of a subject (e.g., blood flow in a vessel, muscle tissue) being scanned is at rest (i.e. a contraction state of relaxation/rest) and [0048] which discloses when the motion trigger generator determines the tissue is at rest, it sends a motion trigger signal to the transmit controller to perform SWE imaging (i.e. QUS imaging)), the quantitative ultrasound imaging providing values of tissue property at different locations ([0028] which discloses elastography measurements from SWE imaging may be provided as a color-coded map where coordinates on the map correspond to a location in the scanned region and the color corresponds to a magnitude of the elastography measurement) representing a spatial distribution of the tissue property (Examiner notes that SWE imaging represents a spatial distribution of stiffness (i.e. a tissue property))
	Generating an image showing the values of tissue property ([0028] which discloses elastography measurements may be provided as an overlay on a B-mode image at locations corresponding to the measurements in the scanned region)
	Vignon fails to explicitly teach comparing a first quantity from the triggered quantitative ultrasound imaging to a second quantity; and 
Generating an image showing the comparison
	Guracar, in a similar field of endeavor involving ultrasound imaging, teaches comparing a first quantity from quantitative ultrasound imaging to a second quantity (Col. 31 lines 41-54 which discloses once all the waveforms and quantities are calculated, a comparison of the waveforms and quantities are displayed)
	Generating an image showing the comparison (Examiner notes in order to display the comparison (as noted above) an image showing the comparison is necessarily generated)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Vignon to include generating an image showing the comparison as taught by Guracar in order to allow the user to visualize the differences between the quantities for diagnosis.

	Regarding claim 15,
	Vignon further teaches wherein triggering comprises triggering shear wave imaging as the QUS imaging ([0002] which discloses ultrasound shear wave elastography (SWE) and fig. 8 810) and wherein generating the image comprises generating the image as an image of the tissue property from the shear wave ([0028] which discloses elastography measurements (i.e. from the shear wave) may be provided as an overlay on a B-mode image at locations corresponding to the measurements in the scanned region)

Regarding claim 16,
Vignon, as modified, teaches the elements of claim 12 as previously stated. Vignon, as currently modified fails to explicitly teach wherein comparing comprises determining a ratio.
Nonetheless, Guracar further teaches determining a ratio (Col. 28 lines 40-45 which disclose a ratio of a quantity from a first time period to the quantity from another time period is obtained)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Vignon, as currently modified, to include determining a ratio as taught by Guracar in order to visualize the velocities from different cardiac cycles as a combined waveform (Col. 28 lines 40-45)

Regarding claim 17,
Vignon, as modified, teaches the elements of claim 12 as previously stated. Vignon, as currently modified fails to explicitly teach wherein comparing comprises comparing the first quantity for a first location and the second quantity in a second location.
Nonetheless Guracar further teaches comparing the first quantity for a first location and the second quantity in a second location (Col. 31 lines 41-54 which disclose the comparing quantities from different regions of interest)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Vignon, as currently modified, to include comparing the quantities from a first location and second location as taught by Guracar in order to evaluate how the velocity changes along different regions of interest.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon and Guracar as applied to claim 12 above and further in view of Schauf et al. (US 20130085393 A1), hereinafter Schauf and Patel et al. (US 20110087118 A1), hereinafter Patel.
Regarding claim 13,
Vignon, as modified, teaches the elements of claim 12 as previously stated. Vignon, as modified, further teaches wherein triggering comprises triggering upon the detection of the muscle contraction state.
	While Vignon teaches the motion data may include tissue displacement, velocity, acceleration, deformation ([0036]), it is unclear if the detection of the muscle contraction state is from  contraction state is from correlation or speckle tracking of radio frequency ultrasound data or image ultrasound data as the ultrasound data from ultrasound scanning prior to triggering.
	Nonetheless, Schauf teaches tracking motion of the heart to produce a heart rate signal by speckle tracking or correlation from image ultrasound data from an ultrasound scanning ([0021] which discloses a motion estimator may receive echo signals from the imaged anatomy (e.g. the fetal heart muscle) and detect motion by tracking movement of the speckle at a given tissue location in the image  or by comparing changes in tissue location (i.e. correlation) and further teaches by tracking the changing position (i.e. motion) of the heart wall a waveform in phase with the heart cycle can be produced by a heart cycle synthesizer. Claims 2 and 3 further teaches wherein the heart cycle synthesizer produces a synthetic heart rate signal responsive to the estimates of motion from the motion estimator).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Vignon, as currently modified to include determining tissue motion with speckle tracking or correlation as taught by Schauf in order to provide the echocardiogram waveform of the heartbeat cycle accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results regarding heart cycle tracking rendering the claim obvious (MPEP 2143). 

Vignon, as modified, fails to explicitly teach, the contraction state caused by requested patient movement of an arm or a leg.
Patel, in a similar field of endeavor involving ultrasound imaging, teaches contraction state of a heart muscle caused by requested patient movement of a leg ([0010] which discloses the patient is asked to exercise (such as walking on a treadmill or pedaling on an exercise bike [0017]) until the target heart rate is achieved. Examiner notes contractions/relaxations of the heart in correspondence with the target heart rate would be caused by the requested patient exercise. Examiner notes that walking on a treadmill or pedaling a bike are requested movements of the leg) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Vignon to include contraction state of the heart being caused by requested patient movement in order to evaluate properties of the heart when the patient is active (Patel [0010]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon and Guracar as applied to claim 12 above, and further in view of Banjanin et al. (US 20200085410 A1) hereinafter Banjanin.
Regarding claim 14,
	Vignon, as modified, teaches the elements of claim 12 as previously stated. Keshet appears to teach detection by a machine learned model ([0070] which discloses allowing matching learning to extract the cycle phases)
Nonetheless, Banjanin, in a similar field of endeavor involving muscle contraction detection, teaches detection of a contraction state by a machine learned model ([0031] which discloses machine learning can be trained on historical data and utilized to predict systole and diastole phases). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Vignon, as currently modified, to include a machine learned model as taught by Banjanin in order to enhance the detection of the contraction state. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793